497 Pa. 642 (1982)
444 A.2d 100
In re Nomination Petition of Dick VIDMER (Richard F. Vidmer), Candidate For the Democratic Nomination in the General Assembly From the 26th District.
In re Nomination Petition of Richard F. VIDMER, Candidate For Election of the House of Representatives of the Commonwealth of Pennsylvania.
Petitions of Louis M. SAVERS, James R. Brown and Eugene G. Saloom.
Appeal of Richard F. VIDMER.
Supreme Court of Pennsylvania.
April 21, 1982.
John E. Flaherty, Philadelphia, for petitioner.
Thomas B. Schmidt, III, Harrisburg, David L. Robinson, Greensburg, for respondent.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.


*643 ORDER
PER CURIAM.
Order affirmed, ___ Pa.Cmwlth. ___, 442 A.2d 1203.